DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/28/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 10/22/2021 are hereby withdrawn. The previous 103 rejection of claims 68-69, 74-77 and 80-101 has been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 68 and 83 are amended. Claim 102 is newly added. Claims 80, 87, 88, 90, 91, 93, 94, 98, 99 and 101 are canceled. Claims 68-69, 74-77 and 81-83, 86, 89, 92, 95-97, 100 and 102 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/290,277, PRO 62/324,032 and PCT/IB2017/000185 filed on 2/2/2016, 4/18/2016 and 2/2/2017 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/2/2016. 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68-69, 74-77 and 81-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 2/28/2022.  
Claim 68 describes a gRNA comprising a spacer sequence, wherein the gRNA has a cutting efficiency of at least 40%. As currently amended, claims 68-69, 74-77 and 81-82 do not necessarily require the inclusion of a nuclease like Cas9, which is later recited in claim 83. It is unclear how a gRNA alone can lead to a cutting efficiency of at least 40% without the presence of a nuclease which has the capacity of cleaving the phosphodiester bonds between nucleotides of nucleic acids. As a result, one of ordinary skill in the art would not be reasonably apprise the full scope of the claimed invention. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 68-69, 74-77 and 81-83, 86, 89, 92, 95-97, 100 and 102 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Musunuru et al. US 2015/0152436, published 6/4/2015, priority date 7/9/2013 (hereinafter Musunuru). This rejection is newly applied to address applicants claim amendments on 2/28/2022. 
Musunuru describes a method for altering a target severe combined immunodeficiency (SCID) associated polynucleotide using CRISPR associated Cas proteins and sgRNAs (Musunuru, para 4, 9, 12, 14). Musunuru describes embodiments using Cas 9 proteins from S. pyogenes (spCas9) (Musunuru, para 22). Musunuru describes the use of single guide RNA (sgRNA) sequences for targeting specific genes implicated in SCID including RAG1 (Musunuru, para 4). In Table 11, Musunuru describes the RAG1 gene phenotype relationships, with specific reference to Omenn syndrome and Severe combined immunodeficiency (SCID) (Musunuru, Table 11 and para 146). Musunuru provides exemplary embodiments wherein CRISPR/Cas systems are used to replace aberrant mutant RAG1 polynucleotide sequence with wild-type RAG1 polynucleotide sequences (Musunuru, para 195). Musunuru discloses a sgRNA SEQ ID NO: 4490 which has 100% sequence similarity to the elected sgRNA SEQ ID NO: 56317 (sequence search results shown below). Similarly, SEQ ID NO: 4490 from Musunuru has 100% sequence similarity to the elected spacer sequence of SEQ ID NO: 56316 from claim 68 (sequence search results shown below). Musunuru describes cutting efficiencies from about 10% to about 80%, corresponding to the newly added limitations of claim 68 (Musunuru, para 63, 72, 77, 199). Musunuru describes the use of a pharmaceutically acceptable excipient including lipid nanoparticles (Musunuru, para 62, 255). Musunuru describes embodiments wherein the Cas protein is pre-complexed with one or more gRNAs, corresponding to the limitations described in claim 86 (Musunuru, para 255). Musunuru describes both ex vivo and in vivo embodiments for altering target SCD-associated polynucleotide sequences in a cell from a patient with SCID, corresponding to the limitations described in claims 100 and 102 (Musunuru, para 14, 15, 40). Accordingly, the disclosure of Musunuru anticipates claims 68-69, 74-77 and 81-83, 86, 89, 92, 95-97, 100 and 102. 
Sequence Search Results for SEQ ID NO: 56317

    PNG
    media_image1.png
    390
    584
    media_image1.png
    Greyscale




















Sequence Search Results for SEQ ID NO: 56316

    PNG
    media_image2.png
    393
    583
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-69, 74-77 and 81-83, 86, 89, 92, 95-97, 100 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Musunuru (supra) in view of Dahlman et al. WO 2015/089419, published 6/18/2015 (hereinafter Dahlman, reference of record) and Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xi, reference of record). This rejection is newly applied to address applicants claim amendments on 2/28/2022. 
A description of Musunuru can be found above. With respect to the elected spacer sequences not disclosed by Musunuru (including 56371, 58636, 55498 and 58634), these sequences correspond to known regions within the human RAG1 gene. 
For example, Dahlman describes treatment procedures for SCID patients using CRISPR-Cas9 to target RAG1 and RAG2 genes (Dahlman, para 258, 259). The elected gRNA spacer sequences 56371, 58636, 55498 and 58634 correspond to 20 nucleotide long regions within the human RAG1 gene, which is a well-known gene implicated in immune related diseases like SCID (Dahlman, para 259). Applicant may refer to sequence search result #2 (Sequence search results, Genseq database, also shown below) for SEQ ID NO 56371. As shown below, SEQ ID NO 56371 corresponds to a known 20 nucleotide fragment within RAG1 with 100% sequence similarity. The same is true for SEQ ID Nos 58636, 55498 and 58634.

    PNG
    media_image3.png
    114
    573
    media_image3.png
    Greyscale


Xie describes a publicly available software program and corresponding methodologies for the rational design of sgRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the sgRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using sgRNA cas9 (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational sgRNA design methodologies described by Xie to design gRNAs with spacer sequences corresponding to the elected SEQ ID Nos 56371, 58636, 55498 and 58634 listed in claim 68 and apply it to the spCas9 endonuclease complex described by Dahlman and Musunuru to target the RAG1 for the treatment of SCID. It would have been a matter of applying known sgRNA design methodologies to experiment with various spacer sequences corresponding to RAG1 gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences. Since both Musunuru and Dahlman positively identified RAG1 as a mutational hotspot for treating immune related diseases like SCID, one of ordinary skill would have been motivated to design gRNAs using the design methodologies outlined by Xi with spacer sequences targeting the RAG1 gene for treating SCID patients using CRISPR-Cas9 to target RAG1 and RAG2 genes (Dahlman, para 258, 259). Furthermore, since there are a finite number of possible gRNAs which could target the RAG1 gene, it would have been obvious to derive any one of the gRNAs identified in claim 1 following the rational sgRNA design methodologies described by Xie and apply it to the spCas9 endonuclease complex described by both Musunuru and Dahlman. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art 
US 2016/0237455, published 8/18/2016
US 2015/0232883, published 8/20/2015


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699